NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                ______________

                                      No. 20-1421
                                    ______________

                                  LUIS RAMOS CRUZ,

                                                        Petitioner

                                                v.

              ATTORNEY GENERAL UNITED STATES OF AMERICA

                                    ______________


              On Petition For Review of an Order of the Immigration Court
                           (Agency Case No.: A087-622-304)
                         Immigration Judge: Alice Song Hartye
                                   _____________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                  October 20, 2020
                                  ______________


         Before: GREENAWAY, JR., COWEN, and FUENTES, Circuit Judges.

                             (Opinion filed: January 8, 2021)
                                    ______________

                                      OPINION
                                    ______________
FUENTES, Circuit Judge.




  This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Luis Ramos Cruz petitions for review of an Immigration Judge’s (“IJ”)

determination, in a reasonable fear proceeding, that he was not entitled to relief from

reinstatement of his prior removal order. For the following reasons, we will deny the

petition.

                                            I.

       Ramos Cruz is a native and citizen of Honduras. In 2009, he unlawfully entered

the United States and was served with an expedited order of removal and was removed.

Later that same year, however, he entered the United States without inspection. Ramos

Cruz lived in Philadelphia without incident until early 2020, when he was apprehended

by Immigration and Customs Enforcement (“ICE”) agents while they were conducting an

unrelated investigation, and was served with an order reinstating the 2009 removal order.

Upon apprehension, Ramos Cruz expressed that he was afraid of returning to Honduras.

Accordingly, he was referred to an asylum officer for a reasonable fear interview

pursuant to 8 C.F.R. § 241.8(e).

       At the interview, Ramos Cruz, who was represented by counsel, told the asylum

officer that he feared returning to Honduras because he had been attacked by a group of

unidentified drug dealers there. He believed that the drug dealers targeted him because

they mistook him for his brother, who had previously been part of their group and was

selling drugs in their territory. Although the drug dealers attempted to stab Ramos Cruz

in the stomach, he was able to partially deflect the attack and was stabbed in the hand

instead.



                                             2
       He reported the incident to the police and was told that they would investigate the

matter. Ramos Cruz, however, did not believe they would ultimately take any steps to

protect him because of police corruption in the country, and he left Honduras before

receiving any update as to the progress of their investigation. His mother, who stayed in

Honduras, followed up on the case a year after the incident, and told Ramos Cruz that, at

that time, the police had not identified his attackers.

       Ramos Cruz told the asylum officer that he remained fearful of returning to

Honduras because the drug dealers might again mistake him for his brother, who had

since left the country, and try to kill him. At the end of the interview, Ramos Cruz,

through counsel, argued that he had shown a reasonable possibility that he was eligible

for withholding of removal under 8 U.S.C. § 1231(b)(3) based on his membership in a

protected social group comprised of his immediate family members. He also argued that

he had shown a reasonable possibility of eligibility for protection under the Convention

Against Torture (“CAT”) because he would likely be tortured if returned to Honduras

given the impunity offered to criminal organizations there.

       The asylum officer disagreed with both arguments. He found that the harm Ramos

Cruz had experienced and still feared was not on account of a protected characteristic, as

required for withholding of removal under 8 U.S.C. § 1231(b)(3). The asylum officer

also determined that Ramos Cruz had not shown a reasonable possibility of eligibility for

CAT relief because, among other reasons, he could not show that the drug dealers acted

with the consent and acquiescence of the Honduran government.



                                               3
       Ramos Cruz sought review of the decision pursuant to 8 C.F.R. § 208.31(g), and

the IJ affirmed. The IJ agreed that Ramos Cruz did not face a reasonable possibility of

persecution because the proposed social group was not cognizable. The IJ also agreed

that Ramos Cruz had not established a reasonable possibility that he would be tortured by

or with the acquiescence of the Honduran government, particularly because he was

unable to establish a connection between the drug dealers who had harmed him and the

Honduran police. In so finding, the IJ acknowledged that crime and corruption were

prevalent in Honduras, but stated that “countries try to take steps to deal with those

issues.”1

       Ramos Cruz timely filed this petition for review.

                                            II.2

       On appeal, Ramos Cruz argues that: (A) the IJ erred in concluding that he did not

show a reasonable possibility of being persecuted or tortured upon removal to Honduras;

and (B) the IJ violated his Due Process rights by relying on extrinsic country condition

evidence to deny his CAT claim. We address each argument in turn.

                                              A.

       Here, the record provides ample support for the IJ’s determination that Ramos

Cruz failed to show a reasonable possibility of persecution or torture. Though the parties

dispute the standard of review that applies to an IJ’s negative reasonable fear


1
 A.R. 20.
2
 We have jurisdiction to review final orders of removal, including reinstatement orders
and negative reasonable fear determinations. See 8 U.S.C. § 1252(a)(1); Bonilla v.
Sessions, 891 F.3d 87, 90 n.4 (3d Cir. 2018).
                                             4
determination, this question was recently resolved in Romero v. Attorney General, which

held that the substantial evidence standard applies.3 “Under this ‘extraordinarily

deferential standard,’ we uphold the IJ’s findings if they are ‘supported by reasonable,

substantial, and probative evidence on the record considered as a whole.’”4

       First, substantial evidence supports the IJ’s determination that Ramos Cruz failed

to show a reasonable fear of persecution based on a protected characteristic. Ramos Cruz

stated repeatedly that his fear of returning to Honduras was grounded solely in the

concern that the drug dealers would again confuse him for his brother. We have

previously found that family membership alone does not qualify as a “particular social

group.”5 Similarly, “[c]onflicts of a personal nature and isolated criminal acts do not

constitute persecution on account of a protected characteristic.”6 Therefore, substantial

evidence supports the IJ’s finding that Ramos Cruz did not have a reasonable fear of

persecution in Honduras based on a protected characteristic.

       Second, substantial evidence also supports the IJ’s conclusion that Ramos Cruz

failed to show that it is more likely than not that he will be tortured “by or at the

instigation of or with the consent or acquiescence of” the Honduran government.7 As

noted by the IJ, Ramos Cruz reported his attack to the police, who stated that they would



3
  972 F.3d 334, 341–42 (3d Cir. 2020).
4
  Id. at 340 (quoting Garcia v. Att’y Gen., 665 F.3d 496, 502 (3d Cir. 2011) (internal
quotation marks and citations omitted)).
5
  See, e.g., id. at 342–43 (finding that membership in stepdaughter’s family did not
qualify as a “particular social group”).
6
  Gonzalez-Posadas v. Att’y Gen., 781 F.3d 677, 685 (3d Cir. 2015).
7
  Auguste v. Ridge, 395 F.3d 123, 151 (3d Cir. 2005).
                                               5
investigate the matter. Though the police had not made an arrest a year after the incident,

their failure to do so is, alone, insufficient to establish acquiescence. This is especially

the case because, as the IJ also noted, Ramos Cruz could not establish any connection

between the particular individuals who targeted him and the Honduran government.8

Thus, there is no basis to disturb the IJ’s determination that Ramos Cruz had not shown a

reasonable possibility that he would be tortured upon return to Honduras.

                                              B.

       Finally, Ramos Cruz argues that the IJ violated his procedural Due Process rights

by relying on extrinsic evidence to find that he had not shown a reasonable possibility of

qualifying for protection under CAT. “Aliens facing removal are entitled to due

process,”9 but must show “substantial prejudice” to “prevail on [due process violation]

claims.”10 Our review of these claims is plenary.11




8
  “Acquiescence of a public official requires that the public official, prior to the activity
constituting torture, have awareness of such activity and thereafter breach his or her legal
responsibility to intervene to prevent such activity.” 8 C.F.R. § 1208.18(a)(7). “The
applicant can meet this standard even where the government does not have actual
knowledge of the torturous activity if he ‘produces sufficient evidence that the
government is willfully blind to such activities.’” Myrie v. Att’y Gen., 855 F.3d 509, 516
(3d Cir. 2017) (quoting Silva-Rengifo v. Att’y Gen., 473 F.3d 58, 65 (3d Cir. 2007)).
Though Ramos Cruz gave examples of reported police corruption, he was unable to tie
this corruption to the particular entity he feared. As such, Ramos Cruz has failed to show
a reasonable possibility of meeting this standard.
9
  Chong v. Dist. Dir., 264 F.3d 378, 386 (3d Cir. 2001) (citing Chlomos v. U.S. Dep’t of
Justice, 516 F.2d 310, 313 (3d Cir. 1975)).
10
   Singh v. Gonzales, 432 F.3d 533, 541 (3d Cir. 2006) (citing Bonhometre v. Gonzales,
414 F.3d 442, 448 (3d Cir. 2005)).
11
   Id. (citing Bonhometre, 414 F.3d at 446).
                                              6
         Ramos Cruz specifically takes issue with the IJ’s statement that “countries try to

take steps to deal with [crime and corruption],”12 because it “relies on information

concerning Honduras’s efforts to prevent torture that is not in the record.”13 However, as

discussed above, other substantial evidence in the record supports the IJ’s determination

that Ramos Cruz had not shown a reasonable possibility that he would be tortured for

CAT purposes. Therefore, to the extent the IJ committed any error, Ramos Cruz has

failed to show that he was substantially prejudiced by it.

                                              III.

         For the foregoing reasons, we will deny the petition for review.




12
     A.R. 20.
13
     Petitioner’s Br. at 26.
                                               7